ON MOTION
PER CURIAM.

ORDER

The Secretary of Commerce moves to transfer Janet Howard’s appeal to the United States Court of Appeals for the District of Columbia Circuit. Howard moves for an extension of time to file her brief.
Howard is appealing from a decision of the United States District Court for the District of Columbia granting the Secretary’s motion for summary judgment and dismissing Howard’s complaint asserting violations of the Rehabilitation Act of 1973. This court is a court of limited jurisdiction. 28 U.S.C. § 1295. Because this case does not fall within our jurisdiction, we agree with the Secretary that this court is without authority to hear the appeal on its merits and that transfer to the District of Columbia Circuit is appropriate. See 28 U.S.C. § 1681 (whenever the “court finds that there is a want of jurisdiction, the court, shall, if it is in the interest of justice, transfer such action or appeal to any other such court in which the action or appeal could have been brought at the time it was filed or noticed”).
Accordingly,
IT IS ORDERED THAT:
(1) Howard’s appeal is transferred to the United States Court of Appeals for the District of Columbia Circuit.
(2) Howard’s motion for an extension of time is moot.